DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection line” and “the sliding direction” (of claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the rectangular base (of a first, larger perimenter; FIGS. 2, 3, 6) and a column (of a second, smaller perimeter, that seems to go through or is adjoined with the base; FIG. 1). It is considered by examiner the column could be “of the base” as a constituent component, however, the lack of arrowed reference indicators does not definitively clarify whether the column is part of the base (100) or not. Explanation is respectfully requested; otherwise corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. It is respectfully recommended to indicate subassemblies within the greater assembly as arrowed indicators, or otherwise adjust the reference indicator of (100) in FIG. 1 that it is cohesive with the remainder of the figure for clarity’s sake.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract is greater than 150 words (e.g. 154 without reference numerals; 174 with reference numerals), implying phrases (use of reference numerals that necessitate looking further in the disclosure for clarity), purported merits and speculative application (e.g. “convenient for changing bed sheets”, “a staff is able to change the bed sheet only by standing in one position” “which greatly saves energy and time of the staff” “After changing the bed sheet every time, the mattress is rotated exactly 180 degrees, which is able to extend the life of the mattress”). Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 3, the limitations “the sliding device has a slide slot” and “the sliding device has at least two slide slots” is recited. It is considered that a single claim that includes both a broad and a narrower range may be indefinite (MPEP 2173.05(c) is relevant). Notably, it is unclear whether the scope of applicant’s claim requires only one slide slot for the sliding device, or at least two slide slots. Where notably neither are overlapping (‘one’ is outside “at least two” and simultaneously “at least two” is exclusive from ‘one’). For the purposes of examination, the limitation “the sliding device (200) has a slide slot” is construed to read as “the sliding device (200) has a first slide slot” and “the sliding device (200) has at least two slide slots” is construed to read as “the sliding device (200) has at least two second slide slots”  (where additional remedy should be applied/considered to similar instances of ‘(203)’ to conform with antecedent basis, such as for instance “roll in the respective slide slot”. This is made in consideration of the fact applicant appears to distinguish a first slide slot (that appears to be central to the base), and two second slide slots (that are alongside the walls of the base).
Regarding claims 6 and 7, the limitations “big” and “small” are respectively recited, where such terms are considered to be subjective. When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deman (Chinese Pub. No. CN203815016U) in view of Tingyi (Chinese Pub. No. CN202751057U).
Regarding claim 1, Deman discloses (FIGS. 1) a bed frame (as illustrated in FIG. 1) convenient for changing bed sheets, the bed frame comprising: a base (1; FIG. 1); accommodating a mattress located above the base (Title: hotel bed); a sliding module (2; FIG. 1) located between the rotation module (102) and the base (100); a sliding device (11/12; FIG. 1) located between the sliding module (2) and the base (1), wherein the sliding module (2) is able to slide along a length of the base (1) through the sliding device (11/12).
However, Deman does not explicitly disclose a rotation module for accommodating a mattress located above the base; and a rotation device located between the sliding module (103) and the rotation module (102), wherein the rotation module (102) is able to rotate around a central axis of the sliding module (103) through the rotation device (300)
Regardless, Tingyi teaches (FIGS. 1-4) an articulated bed frame (as illustrated in FIGS. 1-4; Title: bed frame) that further comprises a rotation module (3/31; FIGS. 1 and 3)  for accommodating a mattress located above the base (title); a sliding module (21; FIG. 1) located between the rotation module (3/31; FIGS. 1 and 3) and the base (1); and a rotation device (4/41-44; FIGS. 1 and 4) located between the sliding module (21) and the rotation module (3/31), wherein the rotation module (3/31) is able to rotate around a central axis of the sliding module (21) through the rotation device (4/41-44).

Regarding claim 2, Deman in view of Tingyi discloses (Deman: FIGS. 1; Tingyi: FIGS. 1 and3) the bed frame convenient for changing the bed sheets according to claim 1, wherein the sliding device (Deman: 11/12; FIG. 1) comprises a slide rail (11; FIG. 1) on the base (Deman: 1; FIG. 1), a sliding block (Tingyi: 25/26; FIG. 3) matched with the slide rail (11; FIG. 1) is located at a bottom surface of the sliding module (Tingyi: as illustrated in FIG. 1), and the slide rail 
Regarding claim 3, Deman in view of Tingyi discloses (Deman: FIGS. 1; Tingyi: FIGS. 1) the bed frame convenient for changing the bed sheets according to claim 1, wherein the sliding device (Deman: 11/12; FIG. 1) has a slide slot (Deman: 12 as illustrated in FIG. 1) on the base (Deman: 1; FIG. 1) and comprises a sliding part (Deman: 12; FIG. 1; “carriage also includes the sliding bar and movable pulley mutual corresponding with this sliding bar” “sliding bar 12”) which is able to be embedded and roll in the slide slot (Deman: as illustrated/conveyed through FIGS. 1) is located at a bottom surface of the sliding module (Deman: 2; Tingyi: 21; FIG. 1; as set forth in the combination of claim 1 above), and the sliding part (12) is a pulley or a universal ball (Deman: “carriage also includes the sliding bar and movable pulley mutual corresponding with this sliding bar”), the slide slot (12) is provided along the length of the base (as illustrated in FIG. 1); the sliding device (11/12) has at least two slide slots (11).
Regarding claim 4, Deman in view of Tingyi discloses (Deman: FIGS. 1; Tingyi: FIGS. 1, 3, and 4) the bed frame convenient for changing the bed sheets according to claim 2, wherein the rotation device (Tingyi: 4/41-44; FIGS. 1 and 4) comprises a rotation assembly (41-44; FIGS. 1 and 4) located between the sliding module (Deman: 2; FIG. 1; Tingyi: 21: FIG. 1)) and the rotation module (Tingyi: 3/31; FIGS. 1 and 3), the rotation module (3/31; FIGS. 1 and 3) rotates through the rotation assembly (41-44; FIGS. 1 and 4).
Regarding claim 5, Deman in view of Tingyi discloses (Tingyi: FIGS. 1 and 4) the bed frame convenient for changing the bed sheets according to claim 4, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a bearing seat (Tingyi: 43) located on the 
Regarding claim 6, Deman in view of Tingyi discloses (Tingyi: FIGS. 1 and 4) the  bed frame convenient for changing the bed sheets according to claim 4, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a big rotation disk (Tingyi: 43), wherein a top surface of the big rotation disk (Tingyi: 43) is fixedly connected with rotation module (Tingyi: as illustrated between FIGS. 1 and 4), a bottom surface of the big rotation disk (Tingyi: 43) is fixedly connected with the sliding module (Tingyi: through the shaft (41); FIGS. 1 and 4).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deman in view of Tingyi in further view of Lussi (U.S. Pub. No. 20110067181).
Regarding claim 7, Deman in view of Tingyi discloses (Tingyi: FIGS. 1 and 4) the bed frame convenient for changing the bed sheets according to claim 4, wherein the rotation assembly (Tingyi: 41-44; FIGS. 1 and 4) comprises a small rotation disk (Tingyi: 43) and, a top surface of the small rotation disk (Tingyi: 43) is fixedly connected with the rotation module (Tingyi: 43), a bottom surface of the small rotation disk (Tingyi: 43) is fixedly connected with the sliding module (Tingyi: through the shaft (41); FIGS. 1 and 4).
However, Deman in view of Tingyi does not explicitly disclose multiple rotating parts, the rotating parts evenly arranged around the small rotation disk are provided on the sliding module, the rotating parts are universal balls or universal wheels.
Regardless, Luzzi teaches (FIGS. 1 and 4-6) a bed frame convenient for changing, where there is provided a rotation assembly (as illustrated in FIGS. 1 and particularly 5; further 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the lazy susan rotational support (bearings and detents) of Luzzi (as illustrated in FIGS. 1 and 5-6; clarified in paragraph 0041) into the rotational assembly of Deman in view of Tingyi (Tingyi: 4/41-44; FIGS. 1 and 4). Where the results would have been predictable as both Luzzi and Deman in view of Tingyi are concerned with a bedding assembly that is able to both slide and rotate. Where Luzzi further acknowledges “Such turntables 134 are well known in the furniture making industry, and also may be referred to commonly by the nickname "lazy Susan."’ [0041]. Where advantageously, the presence of a lazy susan style turntable would reduce the strain and load of the mattress on the rotational assembly in Tingyi, thereby extending the longevity of the bedding apparatus as a whole.
Regarding claim 9, Deman in view of Tingyi discloses (Luzzi: FIGS. 1, and 4-6) the bed frame convenient for changing the bed sheets according to claim 7, wherein two positioning parts (Luzzi: paragraph 0041: balls and detents at 45 degree increments around the entire lazy susan small rotation disk) are symmetrically arranged with respect to the small rotation disk .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deman in view of Tingyi in further view of itself.
Regarding claim 8, Deman in view of Tingyi discloses (Deman: FIGS. 1 and 3) the bed frame convenient for changing the bed sheets according to claim 1, wherein {at least one} limiting parts (Deman: 10; FIG. 3) are provided on the base (through 12; FIG. 1), and are located at {either} an initial position and an end position of the sliding module (as illustrated in FIGS. 1 and 3), respectively.
However, Deman does not explicitly disclose wherein there are two limiting parts that are provided on the base, and are located at both an initial position and an end position of the sliding module.
Regardless, Deman discloses the claimed invention except for having an explicit additional limiting part at the opposite end/initial position of the sliding module. It would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning turntables, bedding articulation configurations, hardware considerations for bedding configurations, and sliding configurations for bedding configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/15/2022